DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “extracting a first and second color from an image comprised in, respectively, a first and second segment of the audio-visual content, wherein the second segment is a segment of the audio-visual content subsequent to the first segment;
calculating a first and second audio intensity level of an audio sample comprised in, respectively, the first and second segment of the audio-visual content; determining a first and second target light color, based on, respectively, the extracted first and second color; on the condition that the first audio intensity level exceeds and that the second audio intensity level does not exceed an upper threshold audio intensity level, performing a first and second target light intensity level, based on, respectively, the calculated first audio intensity level and a predetermined intensity level; controlling at least one lighting device of the lighting system to emit a first light effect according to the determined first target light color and the determined first target light intensity level; and controlling at least one lighting device of the lighting system to emit a second light effect according to the determined second target light color and the determined second target light intensity level; wherein the predetermined intensity level is based on an envelope function comprising; a decay function which defines a light intensity level decreasing over time from the first target light intensity level to a minimum light intensity level; or


As to the art of record, Neuwlands reference discloses a system to use lighting data to control the light element. However, Neuwlands does not teach with respect to the entire or combination claim limitation of “on the condition that the first audio intensity level exceeds and that the second audio intensity level does not exceed an upper threshold audio intensity level, performing a first and second target light intensity level, based on, respectively, the calculated first audio intensity level and a predetermined intensity level; controlling at least one lighting device of the lighting system to emit a first light effect according to the determined first target light color and the determined first target light intensity level; and controlling at least one lighting device of the lighting system to emit a second light effect according to the determined second target light color and the determined second target light intensity level; wherein the predetermined intensity level is based on an envelope function comprising; a decay function which defines a light intensity level decreasing over time from the first target light intensity level to a minimum light intensity level; or an attack function which defines a light intensity level increasing over time from the first target light intensity level to a maximum light intensity level.”
As to the art of record, Marks et al reference discloses a system to control the brightness of a display. However, Marks et al does not teach with respect to the entire or combination claim limitation of “on the condition that the first audio intensity level exceeds and that the second audio intensity level does not exceed an upper threshold audio intensity level, performing a first and second target light intensity level, based on, respectively, the calculated first audio intensity level and a predetermined intensity level; controlling at least one lighting device of the lighting system to emit a first light effect according to the determined first target light color and the determined first target light intensity level; and controlling at least one lighting device of the lighting system to emit a second light effect according to the determined second target light color and the determined second target light intensity level; 
As to the art of record, Mason et al reference discloses a system to control the ambient light based on the metadata of program media. However, Mason et al does not teach with respect to the entire or combination claim limitation of “on the condition that the first audio intensity level exceeds and that the second audio intensity level does not exceed an upper threshold audio intensity level, performing a first and second target light intensity level, based on, respectively, the calculated first audio intensity level and a predetermined intensity level; controlling at least one lighting device of the lighting system to emit a first light effect according to the determined first target light color and the determined first target light intensity level; and controlling at least one lighting device of the lighting system to emit a second light effect according to the determined second target light color and the determined second target light intensity level; wherein the predetermined intensity level is based on an envelope function comprising; a decay function which defines a light intensity level decreasing over time from the first target light intensity level to a minimum light intensity level; or an attack function which defines a light intensity level increasing over time from the first target light intensity level to a maximum light intensity level.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425